NO. 12-09-00203-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

GEAUX CORPORATION,                                         §    APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

MODERNFOLD DOOR & SPECIALTIES
OF DALLAS/FT. WORTH, INC.,                                 §    SMITH COUNTY, TEXAS
APPELLEES

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal with prejudice. Because Appellant met
the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed with prejudice.
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)